Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered.	Beginning on page 7, Applicant addresses the rejections under 35 USC 112(b). The amended claim language clarifies the issues requiring these rejections, and thus the 35 USC 112(b) rejections have responsively been withdrawn.	Applicant continues to note that the claims have been amended, after noting the rejections made under 35 USC 102 and 103. The data format specification now positively cited in lacking in the previously cited prior art. However, after further search and consideration, a new grounds of rejection has been made in view of Li (US-20150326245-A1). Li shows processing data according to a specified formation (e.g., dense or sparse matrix) and where such specification can result in processing efficiency improvements given the structural differences between data formats. A new grounds of rejection based on Li is presented below.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 12 – 17, and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilms (US-9860569-B1) in view of Li (US-20150326245-A1).
Regarding claim 1, Wilms shows a distributed processing system comprising:	a processor (Fig. 10 item 1012), and	a memory storing instructions (Fig. 10 item 1020) executable by a processor to:	receive a data format of data subjected to distributed processing (col. 4 lines 20-25, col. 11 lines 15-24 discussing reception of a particular type of video or still image file) and a parameter depending on the data format of the data subjected to the distributed processing (col. 4 lines 45-51 discussing where the received file has particular characteristics, such as bitrate); and 	generate, from the data, data partitions being processing units used when performing  where the data format of the data is able to be specified to at least a dense matrix and a sparse matrix ([23, 63]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-format data processing of Wilms with the data format specification of Li in order to ensure optimum processing efficiency by leveraging the innate differences in processing differently formatted data.
Regarding claim 2, Wilms in view of Li further show the distributed processing system according to claim 1, wherein:	 the processor generates the meta data, based on information that has been received and information acquired by reading the original data from which the data partition is generated (Wilms, col. 8 lines 26-46).
Regarding claim 3, Wilms in view of Li further show the distributed processing system according to claim 2, wherein:
Regarding claim 4, Wilms in view of Li further show wherein the processor generates the meta data, based on a data structure of the data partition (Wilms, col. 11 line 53 discussing the “Group of Pictures (GOP)” data structure).
Regarding claim 5, Wilms in view of Li further show wherein the parameter includes information based on a data structure of the data (Wilms, col. 11 lines 51-55).
Regarding claim 12, Wilms in view of Li further show wherein the instructions are executed by the processor to further: transfer the meta data together with the data partition to a program function for processing the data partition (Wilms, col. 15 line 64 – col. 16 line 3 and col. 16 lines 51-55). 
Regarding claim 13, Wilms in view of Li further show wherein the program function for processing the data partition is a user-defined function received from an outside (Wilms, col. 17 lines 5-25).
Regarding claim 14, Wilms in view of Li further show meta data storage unit that stores the meta data generated by the divided data generation means, and provides the task performing unit with the meta data being stored, when the task performing unit causes the program function for processing the data partition to be executed (Wilms, col. 15 line 64 – col. 16 line 19).
Regarding claims 15 and 22, the limitations of said claims are addressed in the analysis of claim 1.
Regarding claims 16 and 23, the limitations of said claims are addressed in the analysis of claim 2.
Regarding claims 17 and 24, the limitations of said claims are addressed in the analysis of claim 3.

	

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilms in view of Li, further in view of Kim (US-20160196286-A1) and Ito (US-20160196286-A1).
	Regarding claim 6, Wilms in view of Li show wherein the format of the data is an image (Wilms, col. 11 lines 15 – 24).	Wilms in view of Li do not show where the parameter includes image size of the data.	Kim shows where the parameter includes image size of the data ([126,151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image processing techniques of Wilms in view of Li with the metadata use of Kim in order to quickly estimate processing overhead for images.	Wilms in view of Li and Kim do not show the image size of the data partition to be generated and a redundant part size of the data partition to be generated.	Ito shows the image size of the data partition to be generated ([62-67] discussing the “continuous readout amount”) and a redundant part size of the data partition to be generated ([52,90,103] discussing the “overlapping regions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image processing techniques of Wilms in view of Li and Kim 
Regarding claim 7, Wilms in view of Li, Kim, and Ito further show wherein the meta data includes an image size of the data (Kim, [126,151]), an image size of the data partition to be generated (Ito, [62-67] discussing a “continuous readout among”), and an offset of the data partition to be generated from a start of the data (Ito, [62-67] discussing an “increment address”) 

Claims 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilms in view of Li and Kim, further in view of Li-2018 (US-20180046914-A1).
	Regarding claim 8, Wilms in view of Li show claim 1, including where the data format of the data is a dense matrix ([23,63]).	Wilms in view of Li do not show where the parameter includes image size of the data.	Kim shows where the parameter includes image size of the data ([126,151]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image processing techniques of Wilms in view of Li with the metadata use of Kim in order to quickly estimate processing overhead for images.	Wilms in view of Li and Kim do not show use of a matrix size of the data and a matrix size of the data partition to be generated.	Li shows use of a matrix size of the data and a matrix size of the data partition to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image processing techniques of Wilms in view of Li and Kim with the matrix-based processing of Li-2018 in order to utilize an efficient data structure for storing large amounts of data, enabling simplified math operations for the image processing operations performed in Wilms in view of Li and Kim.
Regarding claim 9, Wilms in view of Li, Kim and Li-2018 further show wherein the meta data includes a matrix size of the data partition to be generated (Li-2018, [210] discussed 32 individual 64 x 512 matrix partitions).
	Regarding claim 10, Wilms in view of Li show claim 1, including where the data format of the data is a sparse matrix (Li, [23,63]).	Wilms in view of Li do not show where the parameter includes image size of the data.	Kim shows where the parameter includes image size of the data ([126,151]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image processing techniques of Wilms in view of Li with the metadata use of Kim in order to quickly estimate processing overhead for images.	Wilms in view of Li and Kim do not and use of a matrix size of the data and a matrix size of the data partition to be generated.	Li-2018 shows use of a matrix size of the data and a matrix size of the data partition to be generated ([210] showing a dense matrix with size “2048 x 512” and matrix size partitions of “64 x 512”), and a non-zero element number in the data ([17-19,50-51])

	Regarding claim 11, Wilms in view of Li, Kim, and Li-2018 further show wherein the meta data (Wilms, col. 15 line 64  - col. 16 line 5) includes a matrix size of the data partition to be generated (Li-2018, [210]) and a non-zero element number in the data partition to be generated (Li-2018, [17-19,50-51]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442